El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La. demanda origen de este recurso tiene por objeto re-clamar del demandado daños y perjuicios cuyo importe apre-ció el demandante en la cantidad de $5,070, cuantía impug-nada por el demandado como excesiva y además como no de-bida, por lo que interesó que se le absolviera de la demanda.
Celebrado el juicio correspondiente ante la Corte de Dis-trito de Mayagñez, dictó ésta su sentencia por la que con-denó al . demandado a pagar al demandante la cantidad de 300 pesos, las costas, desembolsos y los honorarios de abo-gado.
Interpuesto recurso de apelación por el demandado contra ese fallo, el único motivo de error alegado contra él es el de infringir el artículo 327 del Código de Enjuiciamiento Civil, *583según fné enmendado por nna ley aprobada en 12 de marzo de 1908.
Tal como ha sido planteado el recurso, el apelante acepta la condena, en cnanto al montante de la cantidad debida como indemnización, pero estima ilegal la otra condena de pagar honorarios de abogado qne contiene el fallo, por lo qne a esta última parte limitaremos nuestra consideración.
El precepto que se cita como infringido dice así:
"Artículo 327. Las partes en acciones o procedimientos tendrán derecho a las costas y desembolsos que en ellos se les hayan irrogado, con sujeción a las reglas que más adelante se establecen. En todos los casos en que en un pleito o procedimiento se concedan las costas .a nna parte, si la materia litigiosa excede de quinientos dollars, tendrá ésta el derecho de que se le abone por la parte condenada el importe de los honorarios qne haya devengado el abogado de la primera por sus servicios. Disponiéndose, que nada de lo contenido en esta sec-ción podrá entenderse en el sentido de permitir que los honorarios de abogados se incluyan en las costas impuestas contra un demandado que no hubiere comparecido en el pleito o procedimiento, y disponién-dose además que los honorarios y costas serán concedidos disereeional-mente por el juez que entienda en el pleito o procedimiento teniendo en cuenta el grado de culpabilidad si la hubiere, de la parte conde-nada por la sentencia. ’ ’ - *
Según el-artículo transcrito, cuando la materia litigiosa excede de quinientos pesos, la corte sentenciadora' puede con-denar a la parte contra quien dicte sentencia a que pague a sn contrario los honorarios de abogado.
El apelante sostiene qne la materia litigiosa a qne se refiere la ley a los efectos de poder imponer el pago de hono-rarios de abogado es la cantidad determinada por la senten-cia como debida y no la reclamada en la demanda.
Las palabras materia litigiosa (subject matter) usadas por la ley, siempre han significado la cuantía de la reclamación, la controversia planteada por la demanda. Según Bonvierls Law Dictionary, vol. 2, pág. 1052, significan la cansa, el objeto, la cosa en disputa. Igual definición encontramos en 27 Cyc., 342, aunque con la adición de qne también es, la materia ,o *584cuestión propuesta como base de discusión en alguna afirma-ción o controversia. En 7 Words and Phrases Judicially Defined, p. 6711, se dice que son el derecho que una parte reclama contra otra y por el cual pide fallo a la corte y que son sinóni-mos de causa de acción. En English Law Dict., 752, se de-finen como el fundamendo de una acción. Así pues materia litigiosa o cuantía en litigio (subject matter) significan siem-pre la cuestión en controversia, o sea la que se somete a discusión y resolución por una demanda.
' Por consiguiente, de acuerdo con nuestro estatuto, la im-posición de una condena de pagar honorarios de abogado depende de que la. cantidad reclamada en la demanda exceda de quinientos pesos y no de la determinada por la sentencia. Es cierto que en' algunos Estados de la Unión las costas y los honorarios dépenden de la cantidad determinada por la sen-tencia y no de la reclamada en la demanda, pero en esos Estados claramente lo han dicho así sus estatutos. Así vemos, por ejemplo, que la sección 1025 del. Código de Procedimientos de California dice "que no se concederán costas en acción en que se reclame dinero o daños cuando el demandante recobre menos de trescientos pesos.” En otras jurisdicciones, como en Indiana, cuando .el demandante recobra menos de cincuenta pesos no tiene derecho a costas y debe pagar las del deman-dado ; en New Jersey, si no recobra más de doscientos pesos en acciones comenzadas ante la Corte Suprema, no tiene derecho a costas.; y en Oregon, también depende de lo que se recobre por la, sentencia. 11 Cyc., 41. En tales Estados, no esila cuantía litigiosa sino la cantidad determinada por la sentencia la que da derecho a las costas y con razón puede decirse en ellos, que mientras el montante reclamado en la demanda determina la jurisdicción, el recobrado por la sen-tencia sirve' de base para el derecho a las costas. No sucede así en nuestro estatuto.
El otro requisito que exige la ley para que pueda-conde-narse a pagar costas y honorarios de abogado es que, a juicio *585discrecional de la corte, Raya habido culpabilidad en la parte condenada por la sentencia.
La culpabilidad a que se refiere la ley equivale a la temeri-dad o mala fe que exigían nuestras leyes anteriores para la imposición de costas. Todas ellas son sinónimas y, como ellas mismas expresan, significan la falta de razón en el de-mandante para establecer y sostener su acción y en el deman-dado para sus defensas. Así pues, en tal sentido una persona es culpable, temeraria o de mala fe en un litigio, cuando no existe algo que justifique su acción o sus defensas. En conse-cuencia, según la constante jurisprudencia del Tribunal Supremo de España, no puede reputarse temerario, ni ser con-denado en costas el demandado, cuando fuere denegada alguna parte de la demanda, ni cuando su oposición a ella se estima justa, siquiera sea tan sólo en parte. Sentencias de 14 de marzo y 4 de mayo de 1893.
Bajo tales antecedentes ia cuestión en este caso es si hubo culpabilidad, temeridad o mala fe en el demandado, que es el condenado por la sentencia, al defenderse de la demanda contra él establecida.
El demandante reclamó 5,070 pesos por daños recibidos a consecuencia de lesiones que voluntariamente le' infirió el demandado. Entre las partidas que formaban ese total, exis-tía la de 3,000 pesos por tres meses que estuvo impedido de atender a su finca. El demandado había alegado que la canti-dad total reclamada era excesiva, que los daños y perjuicios ño importarían más de quince o veinte pesos; que había obrado en defensa propia y negó, entre otras cosas, que pasara el de-mandante tres meses sin poder atender a su finca. La sen-tencia de la corte dió la razón al demandado en estos extremos al declarar que sólo un mes estuvo impedido el demandante de atender a su finca, que no probó la pérdida de la cosecha de ella y que la cantidad debida no era sino de trescientos pesos.
Atendidas, pues, todas las circunstancias de este caso, no podemos decir que hubo temeridad o culpabilidad al defen-*586derse de la reclamación que se le hizo y, por tanto, la corte inferior infringió la ley al declarar qne hubo culpabilidad en su defensa. Tan no la bubo, que si no se hubiera defendido, sin celebración de juicio, hubiera sido condenado a pagar los. 5,070 pesos reclamados, en cuya cantidad figuraban tres mil por abandono de la finca durante tres meses, con pérdida de la cosecha, lo que, como hemos visto, no era exacto.
Por estas razones la sentencia apelada debe ser revocada, en el extremo que condena al apelante a pagar honorarios de-abogado.

Revocada la sentencia en cuanto al pronunciamiento sobre pago de honorarios y confirmada en lo demás.

Jueces concurrentes: Sres. Presidente Hernández y. Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.